         Case 1:17-cv-01789-DLC Document 396 Filed 08/02/19 Page 1 of 1


                                 UNITED STATES
                     SECURITIES AND EXCHANGE COMMISSION
                                           100 F St. N.E.
                                       Washington, D.C. 20549

DIVISION OF ENFORCEMENT                                                    Olivia S. Choe
                                                                           Trial Counsel
                                                                           (202) 551-4881
                                                                           choeo@sec.gov

                                                      August 2, 2019

VIA ECF

Honorable Denise L. Cote
United States District Court
500 Pearl Street
New York, NY 10007

        Re: SEC v. Lek Securities Corp. et al., Case No. 17 CV 1789 (DLC)

Dear Judge Cote:

       Plaintiff Securities and Exchange Commission (“SEC”) submits this response in
opposition to the Lek Defendants’ request for oral argument on their Motion to Reopen Expert
Discovery. ECF No. 394.

       The SEC respectfully submits that oral argument is unnecessary and would not aid the
Court. The parties’ briefs thoroughly address the relevant factual and legal issues. Oral
argument would require the unnecessary expenditure of resources during a crucial period of trial
preparation and would further delay resolution of the pending motion


                                                      Respectfully submitted,

                                                      /s/ Olivia S. Choe
                                                      Olivia S. Choe




cc:    Counsel of record (via ECF)
